CaS€ 19-10497-CSS DOC 24 Filed 03/11/19 Page 1 Of 3

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re : Chapte:‘ 11
CTI FOODS, LLC, et a[., : Case No. 19-10497 (CSS)
Debtors.1 : (Joint Administration Requested)
-~-- ---- x

 

 

NOTICE OF APPEARANCE AND DEMAND F()R NOTICES AND PAPERS

PLEASE TAKE NOTICE THAT Barclays Bank PLC, as the ABL DIP Agent
(“Barclays Banl<”) hereby enters its appearance by and through its undersigned counsel,
Shearman & Sterling LLP and Richards, Layton & Finger, P.A., pursuant to ll U.S.C. § llOQ(b)
and rule 9010(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and
such counsel hereby requests, pursuant to Banl<ruptcy Rules 2002, 3017, and 9007 and ll U.S.C.
§§ 342 and ll()9(b), that all copies of all notices and pleadings given or filed in the above-
captioned chapter ll cases be given and served upon the attorneys listed below at the following

addresses, email addresses and telephone numbers:

l\/lark D. Collins loel Moss

Jason M. Madron Jordan A. Wishnew

RICHARDS, LAYTON & FINGER, P.A. SHEARMAN & STERLING LLP

One Rodney Square 599 Lexington Avenue

920 North King Street New York, New York 10022

Wilmington, Delaware 19801 Telephone: (212) 848-4000

Telephone: (302) 651-7700 Facsimile: (2]2) 848-7179

Facsiniile: (302) 651-7701 E-rnail: joel.moss@shearnian.com

Email: collins@rlf.com jordan.WishneW@shearman.corn
madron@rlf.corn

 

' The Debtors in these chapter ll cases, along with the last four digits of each Debtor’s federal tax
identification number, as applicable, are: Chef Holdings, Inc. (8070); Chef Interrnediate, Inc. (8653); CTIF
Holdings, Inc. (0046); Chef Investment, LLC (39] 8); CTI Foods Acquisition LLC (3918); CTI Foods Holding Co.,
LLC (8320); CTI Scrvices Corporation (2331); CTI Foods, LLC (3673); CTI Arlington, LLC (6103); CTI Saglnaw
l, LLC (6133); CTl King of Prussia, LLC (477l); CTl-SSI Food Services, LLC (8322); S & S Foods LLC (7447);
Crzstom Food Products Holdings, LLC (2697); Custom Food Products, LLC (0697); Liguria Holdings, lrlc. (8652);
and Liguria Foods, Inc. (6446). The Debtors’ mailing address is 504 Sansom Blvd., Saginaw, Texas 76179.

RLF] 20925220\/,1

 

CaS€ 19-10497-CSS DOC 24 Filed 03/11/19 Page 2 Of 3

PLEASE TAKE FURTHER NOTICE that, pursuant to ll U.S.C. § llOQ(b), the
foregoing demand includes not only the notices and papers referred to in the Bankruptcy Rules
specified above, but also includes, Without limitation, any notice, application, compiaint,
demand, motion, petition, pleading, or request, Whether formal or informal, Written or oral, and
Whether transmitted or conveyed by mail, delivery, telephone, or otherwise filed or made With
regard to the referenced case and proceedings herein.

PLEASE TAKE FURTHER NOTICE that this appearance and demand for notice is
neither intended as nor is it a consent of Barclays Bank to the jurisdiction of the United States
Banl<ruptcy Court for the District of DelaWare nor, specifically but not limited to, a Waiver of (i)
Barclays Banl<’s right to trial by jury in any proceeding so triable herein, or in any case,
controversy, or proceeding related hereto, (ii) Barclays Banl<’s right to have the reference
Withdrawn by the United States District Court for the District of Delaware in any matter subject
to mandatory or discretionary Withdrawal or (iii) any other rights, ciaims, actions, defenses, set-
offs, or recoupments to Which Barclays Bank is or may be entitled under any agreement, in iaw,
or in equity, all of Which rights, claims, actions, defenses, set-offs, and recoupments Barclays

Bank expressly reserves

[Remaz`nder cfpage intentionally left blank.]

RLFl 20925220v.l

CaS€ 19-10497-CSS DOC 24 Filed 03/11/19 Page 3 Of 3

Dated: March ll, 2019
Wilmington, Delaware

 

 

Jason l\/l. l\/ladro (No. 4431)
RICHARDS, LAYTON & FINGER, P.A.
One Rodney Square

920 North King Street

Wilmington, Delaware 19801

Telephone: (302)651-7700
Facsirnile: (302) 65l-7701

-and-

Joel Moss

Jordan A. Wishnew
SHEARMAN & STERLING LLP
599 Lexington Avenue

New York, NeW York 10022
Telephone: (212)848-4000
Facsimile: (212) 848~7179

Atl'omeysfor Barclays Bank PLC,
as the ABL DIP Agem

RLFl 20925220\'.1

